DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1 recites the limitation "actuation means" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Claim 2 recites the limitation “inanimate source of energy operatively connected to the plurality of electrodes”. There in insufficient antecedent basis for this limitation in the claim.
Applicants’ claims 2, 4-6, 10-12, 17-20 recite an inanimate source of energy for deploying the needles however the claims do not specify any structure from which the needles are deployed. The examiner notes that from the specification, the cartridge (200) contains the penetration needles which are caused to be deployed from the 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 4-9, 14-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bernard et al US 8,108,040 or WO/086534 (hereinafter "Bernard '040 and Bernard ‘534”), with Marano et al. USPN 5,851,197 cited as evidence. Referencing the Bernard ‘534 WO patent (identical disclosure may be found in ‘040 US Patent, the corresponding 371 application). Concerning claim 1, Bernard teaches an apparatus for intracellular delivery including a fluid reservoir 18, actuator 20 for transferring fluid through an orifice 14, a plurality of penetrating electrodes (208 or 308) arranged at a predetermined spatial relationship and each electrode having a cross-section area contributing to a total cross sectional area, an inanimate source of energy (210 or 310) with solenoid (e.g. 334) or a spring or source of gas for delivering the fluid from the reservoir through the orifice (claims 8- 11 of Bernard ‘534) , and an electrical field .

Concerning claim 2, the Bernard substantially teaches the invention as claimed by using an inanimate source of energy for providing a force for driving the penetrating needles in to the tissue, but does not teach the strength of force of at least 1000 pounds per square inch. The fact is that aside from the claimed range of values for the force exerted by the inanimate energy source in the claim, there appears to be no other distinguishing structural features recited for inanimate source(s) of energy. They are the same according to each of the disclosures.  Furthermore, the types of tissue being treated (penetrated) by Applicant, appear to be the same as in Bernard and thus one can only conclude that the range of useful operating parameters for achieving the same results for the claimed invention would be the same for that disclosed by Bernard. They are the same device operating in the same fashion upon the same tissue. Thus, what 
 Bernard disclosure, one of ordinary skill in the art recognizes that the minimal inanimate energy exertion force necessary is that for achieving penetration and the maximal amount is for total tissue penetration wherein the element 14 is used as a stop. The range of useful force strengths would include that force at which the penetration is just achieved up to a force that strong enough to result in tissue damage. Forces that introduce the needle too slowly and pucker the skin before the epidermis broken as well as forces that are too violent may cause discomfort to the patient (e.g. bruising, rupturing). See Marano et al. USPN 5,851,197 column 6 lines 45-59, wherein a rapid and controlled force is used to minimize patient discomfort for needle insertion and a spring rate characteristic is selected to achieve such. Applicant appears to regard “needle distortion” the result of such puckering which a rapid and controlled electrode delivery of the needle would avoid. The examiner contends that there is nothing new here only an expression of a range of the inanimate energy source exertion force that fits within a common sense range for using the Bernard device defined by those boundaries of which are apparent to one of ordinary skill in the art for desired operation. If one using the device of Bernard experiences needle distortion such that bending of the needles and/or current shorting or uneven current distribution results in damaging tissue due to needle proximity, it would have been obvious to adjust the needle thickness as well as the penetration force to make the device operate as intended. In addition, it is of no consequence that the force in the claim is expressed in terms of the needle cross-sectional area since this, in terms of elementary physics, 

P = F/A or F =P*A

the necessary force applied by the inanimate energy source to the needles is related to the cumulative area of the needles that are used for penetrating the tissue. Merely testing a variety of inanimate energy sources (e.g. coil springs) in combination with a variety of needle arrangements (types and quantities) to establish obvious boundaries (minimal penetration to maximal penetration and for comfort and preventing needle bending and/or breakage) and claimed the range of useful results offers nothing new to what one of ordinary skill in the art in light of the Bernard disclosure. The examiner considers this to optimization within prior art conditions and through routine experimentation as described in MPEP 2144.05 II. A.

Regarding claims 4-6, Bernard teaches a spring or compressed gas (page 24 lines 10-14 of Bernard ‘534”) which is considered to form a linear motor (elements 210 or 310).

Regarding claims 7-9, Bernard shows that the reservoir and orifice comprise a needle and prefilled syringe (page 16, lines 4-5). Alternatively a pre-filled vial may be used, or 

Regarding claims 14-15, Bernard teaches the limitations in claims 5-7 of the ‘534’ patent.

Concerning claims 16, selective electrodes may be removed to provide different geometries.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 and 1-30 of U.S. Patent Nos 10,561,834 and 9,364,664 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the current independent claims are broader in scope than the patented claims, deleting limitations that made the patent claims patentable, whereas the dependent claims include these limitations. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941.  The examiner can normally be reached on Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK W. BOCKELMAN/Primary Examiner, Art Unit 3792